       Case 3:18-cv-00296-LRH-CBC Document 72 Filed 05/13/19 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEVADA
                                      RENO, NEVADA

TESLA, INC.,                  )                        3:18-CV-0296-LRH-CBC
                              )
            Plaintiff(s),     )                        MINUTES OF PROCEEDINGS
                              )
      vs.                     )                        DATE: May 13, 2019
                              )
MARTIN TRIPP,                 )
                              )
            Defendant(s).     )
______________________________)

PRESENT: THE HONORABLE CARLA BALDWIN CARRY , U.S. MAGISTRATE JUDGE

Deputy Clerk:          Lisa Mann              Court Reporter:     Liberty Recorder

Counsel for Plaintiff(s):              Allison Libeu

Counsel for Defendant(s):              William Fischbach, III

PROCEEDINGS: TELEPHONIC CASE MANAGEMENT CONFERENCE

10:58 a.m. Court convenes.

         The Court addresses the parties regarding the purpose of this hearing. The Court notes it
initially anticipated vacating this hearing; however, from the joint case management report (ECF No.
69), it appears the parties are interested in setting this matter for a settlement conference.

        Mr. Fischbach advises that counsel intended to apprise the Court of the status of discovery
at this case management conference. Mr. Fischbach reports the parties have been working well
together with respect to discovery and anticipate that the only issue with respect to discovery will
be the deposition of Elon Musk. Counsel report they anticipate briefing the issue of the Elon Musk
deposition; however, Mr. Fischbach is concerned that the issue regarding the deposition of Elon
Musk may not be resolved prior to the close of discovery. Ms. Libeu advises that counsel intend to
have a more detailed discussion regarding the deposition of Elon Musk after the 30(b)(6) deposition
currently scheduled for June 6, 2019.

         Therefore, the Court finds it shall conduct a further telephonic case management conference
in this case on Thursday, June 27, 2019 at 9:00 a.m. The parties shall file a joint case management
report by no later than the close of business on Thursday, June 20, 2019. Such report shall
specifically address the status of the deposition of Elon Musk, whether the parties wish to participate
      Case 3:18-cv-00296-LRH-CBC Document 72 Filed 05/13/19 Page 2 of 2



Tesla, Inc. v. Martin Tripp
3:18-CV-0296-LRH-CBC
May 13, 2019
Page 2

in a private mediation or settlement conference before this Court, and whether an extension of the
discovery deadline for the limited purpose of taking the deposition of Elon Musk is warranted.
Counsel shall dial 877-336-1829 at least five (5) minutes prior to the hearing to be properly
connected into the courtroom. The access code is 2809752 and the security code is 18296.

       IT IS SO ORDERED.

11:11 a.m. Court adjourns.

                                                    DEBRA K. KEMPI, CLERK

                                                    By:          /s/
                                                          Lisa Mann, Deputy Clerk
